Citation Nr: 0114025	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for post-traumatic 
stress disorder (PTSD), effective prior to June 7, 1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from May 1966 to May 
1968.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant's PTSD is primarily manifested by, among 
others, flashbacks, nightmares, and sleep disturbance, 
without total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name. .

2.  The appellant is service connected for PTSD and the 
residuals of left and right ankle sprains, with a schedular 
rating of 70 percent for the PTSD, and a noncompensable 
rating for the bilateral ankle sprains.

3.  The appellant has been unable to work due to his PTSD 
since he was initially awarded service connection for PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2000).

2.  The criteria for a total rating due to individual 
unemployability are met effective from the date of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the issue on appeal have been 
properly developed and that no useful purpose would be served 
by remanding this matter with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected PTSD than those already of record.  The 
appellant has been notified of the applicable laws and 
regulations, the reasons for the rating assigned, and the 
evidence necessary to establish a higher rating.  There is no 
further duty to notify him of what is necessary to establish 
entitlement to a higher rating.  Thus, the Board concludes 
that the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the issue on appeal, and 
that the duty to assist the appellant has been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

By means of a January 1999 rating decision, the appellant was 
awarded service connection for PSTD.  He was awarded a 
temporary total rating effective from November 5, 1997, a 70 
percent rating from January 1, 1998, another temporary total 
rating from January 28, 1998, and a 70 percent rating from 
March 1, 1998.  A subsequent rating decision, dated in August 
2000, awarded the appellant a total rating due to individual 
unemployability, effective from June 7, 1999.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

The appellant's PTSD is rated under DC 9411.  Under DC 9411, 
a 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

The evidence of record includes VA psychiatric treatment 
records dated between 1997 and 2000, VA examination reports 
dated in March 1998 and May 2000, and VA hospitalization 
reports dated in November 1997, December 1997, and February 
1998.  

VA hospital report dated in November 1997 indicates that the 
appellant reported complaints of seeing grids and shadows and 
having the feeling that he was being stalked.  He dated his 
symptoms to May 1997 when he was informed that the FBI was 
looking for him on suspicion of kidnapping.  Since that time, 
"the shadow man from Vietnam has been stalking him and he 
has been seeing grids and hearing high pitched noises in his 
left ear."  He reported that he moved to his sister's house 
in June and his symptoms became better.  However, during the 
previous several days, his symptoms seemed to have increased.  
His social history noted that he was self-employed as an 
electrician.  

The appellant's mental status examination on admission showed 
that he was well-groomed, alert, and oriented times three.  
His mood and affect was guarded and anxious.  Thought process 
was organized.  He denied suicidal or homicidal ideation.  He 
denied auditory hallucinations, but endorsed visual 
hallucinations and seeing grids and shadows.  He had paranoid 
delusions.  His insight and judgment were poor.  His mental 
status examination on discharge showed that he was alert and 
oriented times four.  He had pleasant affect and euthymic 
mood.  Thought process was organized.  He denied auditory or 
visual hallucinations.  He denied suicidal or homicidal 
ideation.  He had not seen the grids or shadows in the past 
few days; however, he admitted that he was still searching 
for them and had not been able to find them.  He still had 
some paranoid delusions.  His insight and judgment were good.  
He was found competent for VA purposes and he was able to 
work.  His discharge diagnoses included psychosis, not 
otherwise specified, PTSD, and tinnitus in the left ear.    

VA hospital report in December 1997 indicates that the 
appellant was admitted with a diagnosis of major depressive 
disorder with psychotic features and PTSD.  He reported that 
he continued to have visual hallucinations.  He also reported 
auditory hallucinations. There was no suicidal or homicidal 
ideation.  It was noted that the appellant was employed as an 
electrician.  Mental status examination at admission showed 
that he was well-groomed, alert, and oriented to person, 
place, and time.  Recall was three out of three at zero and 
five minutes.  He had constricted affect, calm behavior, and 
anxious mood.  Thought process was organized.  Thought 
content was positive for paranoid delusions.  He reported 
that he was being monitored and followed by shadow cops.  
There was no suicidal or homicidal ideation.  He had auditory 
and visual hallucinations.  He was able to spell world 
forward and backward.  Vocabulary, proverb interpretation, 
judgment, and insight were all good.  He scored 30 out of 30 
on the mini mental status.  

During his hospitalization, the appellant noticed decreased 
visual hallucinations.  He still had auditory hallucinations 
with hearing voices, but that was diagnosed as vertigo and 
tinnitus.  On discharge, he was noted to be well-groomed, 
alert, and oriented to person, place, and time.  Registration 
was three out of three at zero and five minutes.  Behavior 
was calm.  Affect was full range.  Mood was euthymic.  
Thought process was organized.  There were no delusions, 
suicidal ideations, homicidal ideations, or auditory 
hallucinations.  He still had visual hallucinations, but they 
were much improved since his admission.  Insight and judgment 
were good.  

The appellant was again hospitalized from January 28, 1998, 
to February 28, 1998, with an admitting diagnosis of PTSD and 
depressive disorder with psychotic features.  He presented to 
the hospital with sleeplessness, flashbacks, and seeing 
people in trees.  He stated that he had been having visual 
hallucinations during the past three months.  He stated that 
he became upset and felt like he needed to snatch somebody 
and hurt them.  He complained of having visual hallucinations 
and seeing gruesome pictures, but not as much as he used to.  
He also complained of having flashbacks and nightmares of 
Vietnam.  He felt like he was being watched and that someone 
was out to get him.  There was no suicidal or homicidal 
ideation.  It was noted that he was self-employed as an 
electrician.  With regards to his visual hallucinations, 
during the hospital course, more history was obtained and it 
was noted that he was actually experiencing flashbacks 
whenever he saw images that reminded him of Vietnam.  He 
stated that he felt like he was actually in Vietnam and he 
tried to follow shadows in the light, and then he would 
realize that he is not in Vietnam.  While hospitalized, he 
was given a pass to go home for one weekend to see how he 
functioned in his own environment.  He came back distraught 
and more anxious because he was unable to carry out his 
activities of daily living.  He stated that he was unable to 
concentrate or work on his care which was something he did 
all the time.  He was really frustrated and resistant to 
discharge.  

Examination at discharge showed that the appellant was 
casually dressed, cooperative, with normal speech.  
Psychomotor was non-agitated.  Thought process was logical, 
sequential, and goal directed.  He was still seeing 
flashbacks with 3-D images and flashes of light.  He denied 
suicidal ideation, homicidal ideation, or auditory 
hallucination.  His mood was better.  Affect was euthymic.  
He was alert and oriented times three.  Insight and judgment 
were fair.  The examiner indicated that the appellant was 
competent but unable to work.  His discharge diagnosis was 
PTSD.        

VA examination in March 1998 noted that the appellant 
reported that his symptoms started last May, when he started 
seeing shadows and having nightmares.  His symptoms now 
consist of flashbacks, seeing shadows and people in the 
trees, startle reaction, depressed mood, and suicidal 
thoughts, among others.  He had never attempted suicide, 
however.  He also reported that he had been living in the 
woods by himself lately.  He reported that he used to work as 
an electrician, but that he had not been able to do so for 
the past two years.  Mental status examination showed that he 
was very depressed, labile, and with very constricted affect.  
He admitted auditory hallucinations and suicidal thoughts, 
but not as much as he had at the time of his admission to VA 
hospital.  There was no psychomotor retardation.  His 
thinking was coherent, fairly tight in associations, with 
some vague paranoid ideations.  He was guarded and 
suspicious.  He stayed in the woods for long periods of time.  
His Axis I diagnosis was PTSD.  His GAF was 40, with serious 
impairment in areas such as work, family relations, judgment, 
thinking and mood, very depressed, with flashbacks and 
auditory hallucinations.  The examiner stated that the 
auditory hallucinations in some cases are part of PTSD when 
it is very severe, and usually respond to anti-psychotic 
medication, but not so much the depression.  

A psychiatry treatment report dated July 30, 1998, indicates 
that the appellant continued to see shadows on a daily basis 
and was sometimes overwhelmed by them.  He tried to keep the 
lights on at night so that he could minimize them.  He was 
alert and oriented times four.  His affect was restricted but 
he attempted to be friendly and cordial.  His mood was 
depressed.  He denied suicidal or homicidal ideation.  His 
nightmares and flashbacks were still present, but less 
prominent.  His diagnosis was severe PTSD, with partial 
improvement on current medications.  

A treatment report dated October 29, 1998, indicates that the 
appellant still had nightmares and saw the shadows and grids, 
but they were not as overwhelming as in the past.  He was 
alert and oriented times four.  Mood was despondent.  His 
behavior was cooperative but with some restlessness.  He 
denied suicidal or homicidal ideation.  His sleep was 
disrupted.  The assessment was severe PTSD.  It was noted 
that the appellant had been very dysfunctional due to the 
severity of his symptoms in the past.  Currently he was a bit 
less distressed by his symptoms, but was still unable to 
function in a work environment or social situation.  

VA hospital report dated in May 2000 indicates that the 
appellant reported complaints of worsening symptoms for the 
past three days with poor sleep, increased nightmares, 
flashbacks, tearfulness, paranoia, and anxiety.  He stated 
that he had been isolating himself because he was nervous 
about what others might do, and he feared that he would lose 
control.  He described visual hallucinations of seeing grids 
such as that of a scope as well as lights and shadows of a 
head.  He had paranoid feelings and thought that the shadows 
were following him.  He did not know what brought on his 
symptoms but admitted that he was concerned about his VA 
examination and his sons.  His last admission was in January 
1999 in Tuskegee.  He had two or three admissions prior to 
that.  He denied suicide attempts.  He reported that he was 
unemployed.  He worked as an electrician and quit in 1995.  
Mental status on admission showed that he had calm and 
appropriate behavior.  He was casually dressed.  He was alert 
and oriented times three.  Affect was full range.  His mood 
was slightly anxious and euphoric at times.  Thought process 
was cogent.  He had paranoid delusions, thinking that shadows 
were following him.  He denied suicidal or homicidal 
ideations.  He denied auditory hallucination but endorsed 
visual hallucinations.  His insight and judgment were fair to 
good.  

During his hospital course, the appellant reported that he 
was not having any more of the flashbacks or nightmares that 
he was having prior to the admission.  He was confronted 
about a positive drug screen and he eventually admitted to 
marijuana use.  On the day of discharge, he expressed anxiety 
about driving to Kentucky to meet with his sons.  He was 
continuing to have visual hallucinations of the grid and head 
profiles, but this was something that occurred to him in a 
chronic manner.  His depression and paranoia were much 
improved since the admission.  At discharge, he was alert and 
oriented times four, with normal speech.  He was cooperative 
and had no motor disturbances.  He continued to endorse 
visual hallucinations, but denied auditory hallucinations,  
He had no suicidal or homicidal ideations.  His insight and 
judgment were fair to good.  

VA examination report dated in May 2000 indicates that the 
appellant reported that he continued to have nightmares and 
flashbacks during which he relived his Vietnam experiences.  
He stated that he still saw people and shadows in the trees.  
He reported having had suicidal thoughts, but that he would 
not do it.  He denied homicidal thoughts.  He also reported 
trouble concentrating.  He reported that he worked as an 
electrician until 1977, but that he had not worked since that 
time.  He indicated that he had done odd jobs as an 
electrician since 1977.  He supported himself on VA 
disability.  When he feels very frustrated, he goes off to 
the woods by himself for several days.  He does his 
activities of daily living and his sister manages his 
finances.  He was casually dressed and unkempt.  He appeared 
very restless.  He was alert and oriented to person, place, 
and time.  His speech was coherent with delayed responses.  
Mood was depressed and anxious.  His affect was mostly 
constricted; he was tearful at times.  Thought processes 
showed decreased spontaneity.  He had sleep disturbance, 
flashbacks, nightmares, and paranoia (frequent).  He had 
suicidal ideation, but no plans.  There was no obsessive or 
ritualistic behavior.  He had hallucinations related to 
Vietnam.  There were no homicidal thoughts.  Testing for his 
memory noted that for long term memory, he remembered his 
date of birth, and for short term memory, he could name the 
current and past two presidents.  His Axis I diagnosis was 
chronic PTSD, and his GAF score was 40.    

The Board has considered the evidence and the applicable laws 
and regulations and finds that the preponderance of the 
evidence is against entitlement to a 100 percent schedular 
rating.  The evidence of record, reported above, does not 
show gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, memory loss 
for name of close relatives, own occupation, or own name.  
The clinical records as well as the VA examinations primarily 
show that he was alert and oriented, with  organized or 
cogent thought process.  He did not display grossly 
inappropriate behavior.  While he had occasional suicidal 
thoughts, he has never attempted suicide and has indicated 
that he would not do so.  He also has expressed desire to 
harm someone, but has never done so.  He reportedly goes to 
the woods for several days at a time when he becomes 
overwhelmed or frustrated and fears that he may harm someone.  
The medical evidence of record also indicates that he has 
adequate memory, without any indication of memory loss for 
close relatives, own occupation, or own name.  As for 
persistent delusions or hallucinations, the Board notes that 
he has reported persistent hallucinations, which have at 
times been diagnosed as psychosis.  It appears, however, that 
the reported hallucinations are in fact flashbacks; he feels 
as though he is in Vietnam and follows shadows and the light, 
and then he realizes that he is not in Vietnam.  With regards 
to intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
the Board notes that VA hospital report in February 1998 
indicates that he went on pass for the weekend and came back 
distraught and more anxious because he was unable to carry 
out his activities of daily living.  However, there is no 
indication in the medical evidence of record that he was 
unable to perform activities of daily living at any other 
time.  VA examination in May 2000 specifically noted that he 
accomplished his activities of daily living.  In short, the 
Board finds that the appellant's PTSD does not meet the 
criteria for a 100 percent schedular rating.  

The U.S. Court of Appeals for Veterans Claims has held that 
when a veteran meets the schedular criteria for consideration 
of a total disability rating due to individual 
unemployability under 38 C.F.R. § 4.16(a) (which is the 
situation in the case at hand), and there is evidence of 
service-connected unemployability in the claims file, then 
explicit in any increased rating claim is a claim for a total 
disability rating for individual unemployability.  Norris v. 
West, 12 Vet. App. 413, 421 (1999).

In this case, the Board finds that the appellant meets the 
criteria for individual unemployability effective from the 
date that entitlement to service connection for PTSD was 
established.  The record indicates that there is some 
conflict as to the appellant's employment status in 1997 and 
1998.  His applications (two) for entitlement to service 
connection for PTSD, received in December 1997 and in 
February 1998, indicate that he did not complete items 22A 
through 25E, which are to be completed if a veteran claims to 
be totally disabled.  VA medical records in 1997 and 1998 
report that the appellant was self-employed as an 
electrician.  VA hospital reports in November and December 
1997 noted that he was able to or obtained contracts for 
work.  However, VA hospital report in February 1998, while 
noting that he was self-employed as an electrician, also 
noted that he was not able to work.  Subsequent medical 
records indicate that he remains unable to work.  The Board 
notes that on his notice of disagreement, dated in March 
1999, the appellant asserted that the severity of his PTSD 
warranted a 100 percent rating.  Subsequently, in August 
2000, he provided additional information as to his employment 
status, indicating that he had not earned any wages since 
1994, due to the severity of his PTSD.  Despite the VA 
hospital reports in 1997 which state that he was able to work 
and the initial discrepancies as to his employment status, 
given the repeated hospitalizations between November 1997 and 
February 1998, the VA hospital report finding in February 
1998 indicating that he was unable to work, the subsequent 
medical evidence of record which continue to indicate that he 
is unemployable, his subsequent explanation that he had in 
fact not worked since 1994, and given the severity of the 
appellant's service connected PTSD, the Board concludes that 
the totality of the evidence shows that entitlement to a 
total disability rating due to individual unemployability is 
warranted effective from the date that entitlement to service 
connection for PTSD was awarded.      

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  



ORDER

Entitlement to a total schedular rating for PTSD is denied.

Entitlement to a total disability rating due to individual 
unemployability for PTSD is granted, effective from the 
initial date of the award of service connection for PTSD, 
subject to the criteria which govern the payment of monetary 
awards.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

